Opinion issued July 26, 2007
 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01089-CR
____________

LEROY LARAE SINGLETON, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court 
Harris County, Texas
Trial Court Cause No. 9402638



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  Appellant, Leroy Larae Singleton , Jr., 
filed a motion for post-conviction DNA testing pursuant to chapter 64 of the Texas
Code of Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 64.01 (Vernon
2006).  The trial judge signed the order denying the motion on June 29, 2006, and the
deadline for filing notice of appeal was Monday, July 31, 2006 because the thirtieth
day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).           Appellant filed a notice of appeal on November 21, 2006, 113 days after the
deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	We therefore dismiss the appeal for lack of jurisdiction.
	We deny as moot any pending motions.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Jennings and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).